Citation Nr: 0925775	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO, in 
pertinent part, denied service connection for tinnitus, and 
the Veteran's disagreement with that decision led to this 
appeal.  The record includes the transcript of the Veteran's 
hearing testimony before a Decision Review Officer in 
June 2007 and a transcript of his testimony at a Board 
hearing held at the RO in May 2009.  

Other matters

In a rating decision dated in February 2007, the RO denied 
service connection for high frequency sensorineural hearing 
loss of the left ear.  The RO accepted a VA Form 9, Appeal to 
Board of Veterans' Appeals, received in March 2007 as the 
Veteran's notice of disagreement with that decision and 
issued a statement of the case (SOC) on the issue of 
entitlement to service connection for high frequency 
sensorineural hearing loss, left ear, in November 2007.  The 
Veteran did not respond to the SOC within 60 days of the 
November 2007 forwarding letter for the SOC, nor did he 
otherwise perfect his appeal as to this issue within one year 
of notice of the February 2007 rating decision.  As there is 
no indication in the claims file that the Veteran perfected 
his appeal as to the issue of service connection for service 
connection for high frequency sensorineural hearing loss of 
the left ear, that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  The Board notes 
further that the RO has not certified the hearing loss issue 
to the Board, and the Veteran did not offer testimony on that 
issue at the May 2009 Board hearing.  


FINDING OF FACT

There is competent and credible evidence that the Veteran has 
had symptoms of ringing in his ears since service, and there 
is medical evidence that relates theses symptoms to a current 
diagnosis of tinnitus.  


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he currently suffers from tinnitus due 
to noise exposure in service.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
as is favorable to the Veteran, and no prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384. 393 (1993). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, the Veteran served in Vietnam from August 1970 
to August 1971, and his service personnel records establish 
that he was a light truck driver with an artillery unit and 
served in a Howitzer section at Landing Zone Snoopy.   He has 
been granted service connection for diabetes mellitus type II 
associated with herbicide exposure as well as service 
connection bilateral incipient cataracts related to the 
service-connected diabetes.  In addition to these 
disabilities, the Veteran is seeking service connection 
tinnitus.  His service medical records do not include 
reference to treatment for tinnitus.  The record does include 
a November 2006 letter from the Veteran's brother who stated 
that he received an audio cassette tape from the Veteran 
while he was serving in Vietnam.  The brother stated that he 
made a copy of that tape and gave it to the Veteran after he 
returned home from Vietnam.  The Veteran submitted a 
transcript of the tape recording, which includes the sounds 
of explosions that the Veteran referred to as sounds from a 
firing mission with four 155 Howitzers firing.  He stated it 
was so loud that his ears were ringing and he was trying to 
cover up his ears.  He also said this was not the loudest he 
had experienced and said that while he was on guard duty, 
some "charge sevens" were shot over him about three days 
earlier and it "blew" his mind.  In addition, he referred 
to efforts at finding cover when there was incoming fire.  
The Veteran also submitted photographs shown to have been 
printed in April 1971, which show him with large guns at what 
appears to be a fire base.  

At his service separation examination in August 1971, the 
examiner evaluated the Veteran's ears as normal, and 
whispered voice testing was 15/15 in each ear.  The 
examination report does not refer to tinnitus.  

The record includes progress notes, operation reports, 
hospital records, laboratory reports, and reports of imaging 
studies from Kaiser Permanente dated from January 1975 to 
November 2006.  In January 1993, the Veteran's complaints 
included ringing in his ears.  In June 1995, the veteran 
complained of a one-year history of left tinnitus.  At that 
time, audiological evaluation revealed a mild, left, 
sensorineural, high frequency hearing loss.  In June 1999, 
the Veteran complained of having had tinnitus for years and 
gave a history of having been in Vietnam for 13 months in the 
army.  The assessment was tinnitus.  Records from the Head 
and Neck Surgery clinic show that in March 2006, the Veteran 
complained of tinnitus since service and complained of 
hearing loss secondary to noise exposure.  After examination, 
the physician stated that it is his opinion the Veteran's 
left high frequency hearing loss is related to his military 
duty.  In addition, in November 2006, when he saw the Veteran 
for follow-up, the physician said that it is his opinion that 
the Veteran's high frequency sensorineural hearing loss with 
associated tinnitus is most likely secondary to his noise 
exposure during his tenure.  

At a VA Agent Orange Registry examination in July 2005, the 
Veteran gave a history of having been in Vietnam from 1970 to 
1971, stationed in Chu Lai, near the demilitarized one.  He 
further reported that since service he had worked primarily 
as a bus driver, but was currently not driving because of 
medical issues.  His medical history included diabetes 
mellitus diagnosed in 2003, hypertension diagnosed in 1990, 
bilateral tinnitus diagnosed in approximately 1990, and 
pancreatic adenocarcinoma diagnosed in 2004.  

At a VA audiology examination in October 2006, the Veteran 
reported constant ringing in both ears with gradual awareness 
after leaving service.  The Veteran reported that in the army 
he was a truck driver and also worked in artillery.  It was 
reported that he delivered ammunition and was also exposed to 
weapons fire.  The Veteran stated that hearing protection was 
available, but not used, especially not on guard duty.  He 
denied non-military noise exposures.  Audiology tests showed 
right ear hearing was within normal limits to 6000 Hertz (Hz) 
with mild sensorineural hearing loss at 8000 Hz.  In the left 
ear, hearing was within normal limits to 3000 Hz with mild 
sensorineural hearing loss from 4000 to 8000 Hz.  This was 
the diagnosis, and the audiologist noted there was a 
reporting of a ringing sound in both ears stated to be 
constant with gradual awareness after getting out of the 
military.  

The audiologist stated she reviewed the claims file and said 
there were indications of a complaint of tinnitus starting in 
the 1990s from the Kaiser medical records.  The audiologist 
said it is her opinion is that the Veteran's tinnitus is less 
likely than not caused by or related to artillery noise 
exposure during service.  She said the rationale is that 
there is no report or documentation o a complaint of tinnitus 
in terms of actual medical documentation until the 1990s.  
She noted that a transcription of a tape reportedly from the 
Vietnam time indicated that the weapons fire was bothering 
the ears, and that the ears were still ringing.  The 
audiologist said that this was not, however, a medical 
document and there is no indication of complaint of tinnitus 
in the intervening years from the time of exiting the 
military to the Kaiser medical records in the 1990s.  She 
said it is therefore her opinion that the Veteran's tinnitus 
is less likely than not caused by or due to military noise 
exposure.  

In a VA audiology note dated in April 2007, the audiologist 
noted that the Veteran reported constant bilateral tinnitus, 
greater in the left ear than the right.  He described it as 
longstanding in nature and varying between "chirping" and 
ringing."  The audiologist noted the Veteran had a positive 
history of noise exposure during service (artillery), with 
and without the use of hearing protection devices.  On 
audiometric examination, right ear hearing was within normal 
limits at 250 - 4000 Hz, with a mild component noted at 8000 
Hz.  Left ear hearing was within normal limits at 250 - 4000 
Hz, sloping to a mild sensorineural hearing loss at 4000 - 
8000 Hz.  There was stable asymmetry of 15 decibels noted at 
4000 Hz (left worse than right).  The audiologist said there 
were no clinically significant changes from previous results.  
She said she discussed tinnitus management techniques with 
the Veteran.  

At the June 2007 hearing, the Veteran testified that that his 
tinnitus disability began while he was in-country in Vietnam.  
He testified that while he was on guard duty he was exposed 
to cannon fire, including charge 7's, which have a 15-mile 
range, going off over his head with his hearing unprotected.  
He testified the he had ringing in his ears, but never sought 
treatment for it in service.  The Veteran also testified that 
during his assignment to B Battery, 1st Bn, 82nd Artillery, he 
was assigned to a gun, and the assignment involved throwing 
in ammunition and doing powder charges as part of the gun 
crew on a 155 millimeter Howitzer.  He testified that during 
an offensive about six months before he came home from 
Vietnam, they were shooting 200 rounds a day out of one gun.  
The Veteran testified that the ringing in his ears started in 
service, but he noted he had recently looked at the report of 
his service separation examination and it did not show he was 
tested for tinnitus when he left service.  .  

He further testified that after service, his occupation was 
as a bus driver, which he started in 1975, and it did not 
involve exposure to loud noises.  He testified that he did 
not really know what he had until sometime in the 1980s when 
he mentioned to another bus driver that he had a sound in his 
ears and the other bus driver said that was tinnitus.  The 
Veteran testified that the sound in his ears was constant, 
but some days it was louder than others.  He said it had a 
kind of stereo effect.  The Veteran testified that he had 
mentioned it to his doctors at Kaiser, but he had not ever 
mentioned it when he took his physicals for work because he 
wanted to be sure to pass the physical examinations so he 
could keep his job.  The Veteran testified that he thought 
tinnitus was first mentioned in his medical records in the 
1990s.  The Veteran testified that he was told it was more 
likely caused by cannon fire in service and there was no 
treatment for it.  

At the May 2009 Board hearing, the Veteran testified that 
during service in Vietnam he worked in an artillery unit, 
including 155 millimeter Howitzer cannons.  The Veteran 
testified that in addition to being an artillery crew member, 
he was exposed to noise and concussions from blast when he 
was on guard duty in the bunker without hearing protection at 
Landing Zone Snoopy.  The Veteran testified that the ringing 
in his ears started back in service and he had always had it 
since then.  The Veteran said the tinnitus varies and is 
stronger on some days than others, but it is always there.  

On review of this evidence, the Board finds that the ringing 
sounds in his ears reported by the Veteran are susceptible to 
lay observation, and they have been diagnosed at the most 
recent VA examination as tinnitus.  The veteran is certainly 
competent to report in-service symptoms of ringing in his 
ears and the continuation of the symptoms over the years 
since service, and the Board accepts the transcript of the 
audio tape the Veteran sent to his brother while in Vietnam 
as evidence of the presence of ringing in his ears in 
service.  The Board finds the Veteran to be a credible 
historian.  The Board further notes that the negative nexus 
opinion from the VA audiologist was based primarily on the 
lack of medical evidence of tinnitus until the 1990s.  The 
Board points out that the Court has emphasized that it is 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Resolving all doubt in favor of the Veteran, the Board finds 
that his tinnitus started in service and has continued since 
then.  The Board therefore concludes that service connection 
is warranted for tinnitus.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  




ORDER

Service connection for tinnitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


